Citation Nr: 0947962	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
October 1990.  He also had many years of National Guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for bilateral hearing loss 
and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus in April 2006.  The 
Veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Since April 2006, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Evidence obtained since the RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  To the extent that there may be 
any deficiency of notice or assistance vis-à-vis the claim of 
whether new and material evidence has been received to reopen 
the Veteran's previously denied claim of service connection 
for bilateral hearing loss and tinnitus, there is no 
prejudice to the Veteran in proceeding with this particular 
appeal given the favorable nature of the Board's decision 
regarding reopening his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he attributes to his period of 
active duty as well as his reserve duty working around loud 
noise.  

In April 2006, the RO denied service connection for bilateral 
hearing loss and tinnitus.  The RO indicated that the 
Veteran's hearing disabilities were not shown to have been 
caused or aggravated during service or during periods of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA).  The Veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Pursuant to an application submitted in June 2006, the 
Veteran seeks to reopen his previously denied claim of 
service connection for bilateral hearing loss and tinnitus.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the April 2006 rating 
decision included, the Veteran's service treatment records 
(STRs), VA treatment records dated from 1998 to 1999, and 
private treatment records dated from 2004 to 2005.  Service 
connection was denied as these records failed to show a 
correlation between the Veteran's bilateral hearing loss and 
tinnitus and his active duty.  

Evidence received since the April 2006 rating decision 
includes the Veteran's statements, a May 2007 private 
treatment record, a letter awarding permanent disability 
under the Federal Employees' Compensation Act (FECA), a 
summary of dates for ACDUTRA, and an excerpt from the VA 
handbook.  The Veteran has consistently reported that he was 
exposed to loud noise in service while working with heavy 
equipment.  He also reported that he was exposed to loud 
noise during active duty while in the National Guard.  

Most notably, the May 2007 private treatment record reflects 
a diagnosis of bilateral, normal to severe, sloping 
sensorineural hearing loss and tinnitus.  The audiologist 
indicated that the Veteran's bilateral hearing loss and 
tinnitus were consistent with "excessive noise exposure and 
presbycusis."  The examiner did not indicate what excessive 
noise exposure could have contributed to the Veteran's 
bilateral hearing loss and tinnitus.  

Upon review of the newly received evidence, the Board finds 
that new and material evidence has been received to reopen 
the Veteran's previously denied claim of service connection 
for bilateral hearing loss and tinnitus.  This evidence is 
new as it was not before agency decision makers at the time 
of the April 2006 rating decision, and it is material as it 
speaks to an unestablished fact necessary to substantiate the 
claim.  Namely, the evidence shows current complaints of 
bilateral hearing loss and tinnitus, and a relationship to 
excessive noise exposure.  This newly received information, 
in connection with the Veteran's competent testimony that his 
bilateral hearing loss and tinnitus had their onset during 
active service, constitutes new and material evidence.  As 
such, the Board finds that new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for bilateral hearing loss and tinnitus, 
and it is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.


REMAND

In light of the VCAA and upon review of the newly submitted 
evidence, the Board finds that further evidentiary 
development is necessary.  

As noted above, the Veteran's private audiologist indicated 
that the Veteran experiences sensorineural hearing loss and 
tinnitus attributable to excessive noise exposure and 
presbycusis.  The private audiologist, however, did not 
indicate whether the Veteran's bilateral hearing loss and 
tinnitus were at least as likely as not related to the 
Veteran's claimed in-service noise exposure.  The Veteran has 
consistently reported loud noise exposure during his period 
of active service, and his private audiologist suggests that 
it may be related to excessive noise exposure.  Additionally, 
there are hearing conservation reports and periodic physical 
examinations from his National Guard duty, which shows a 
decrease in hearing acuity.  The Veteran has not undergone a 
VA examination, nor is there another evaluation for bilateral 
hearing loss and tinnitus that is adequate for VA purposes.  
As such, the Board finds that a remand is necessary for a VA 
examination to be scheduled and an opinion obtained as to 
whether any currently diagnosed bilateral hearing loss and 
tinnitus is attributable to the Veteran's period of active 
duty.  This examination is required pursuant to 3.159(c)(4).  

Of note, the Veteran was not provided VCAA notice following 
his request to reopen the previously denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Additionally, he was not provided with notice 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), regarding the five elements of a service connection 
claim.  Upon remand, the Veteran should also be provided this 
notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should provide notice 
compliant with the VCAA, including notice 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and perform all 
development deemed necessary.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss and 
tinnitus.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not that any current 
bilateral hearing loss and tinnitus had 
their onset in service.  The examiner 
should discuss the significance of the 
Veteran's contentions regarding in-service 
noise exposure and discuss the hearing 
conservation data associated with the 
STRs.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation. 

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


